          Case 8:21-cv-00197-PJM Document 1 Filed 01/22/21 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

JOSEPH SEMINARA                           *
5101 Coach Court                          *
Huntingtown, Maryland 20639               *
                                          *
       PLAINTIFF,                         *
                                          *
               v.                         *     Case No:
                                          *
MARYLAND AND VIRGINIA                     *
MILK PRODUCERS COOPERATIVE                *
ASSOCIATION, INC.                         *
1985 Isaac Newton Square                  *
West Reston, Virginia 20910               *
                                          *
       Serve: Alex Menendez, Esq.         *
       9114 Fairview Road                 *
       Silver Spring, MD                  *
                                          *
       DEFENDANT                          *
******************************************************************************

                                         COMPLAINT

       Plaintiff Joseph Seminara (“Plaintiff”), by and through undersigned counsel, hereby

submits his Complaint against Defendant Maryland and Virginia Milk Producers Cooperative

Association, Incorporated (hereinafter “MPCA” or “Defendant”) to recover unpaid wages,

liquidated damages, reasonable attorneys’ fees, and costs under Section 16(b) of the Federal Fair

Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201 et seq. (hereinafter “FLSA”), for

unpaid wages, liquidated damages, interest, reasonable attorneys’ fees, and costs under the

Maryland Wage and Hour Law, Maryland Code Annotated, Labor and Employment Article §§

3-401 et seq. (hereinafter “MWHL”), and to recover unpaid wages, liquidated damages, interest,
            Case 8:21-cv-00197-PJM Document 1 Filed 01/22/21 Page 2 of 7




reasonable attorneys’ fees, and costs under the Maryland Wage Payment and Collection Law

(“MWPCL”), Maryland Code, Labor and Employment Article §§ 3-501 et seq.

                                   PARTIES AND JURISDICTION

       1.      Plaintiff is an adult resident of Maryland.

       2.      By acting as the named Plaintiff in this action, Plaintiff does hereby submit his

written consent to participate in this action seeking recovery of unpaid wages and damages under

the FLSA, MWHL, and MWPCL.

       3.      MPCA is a corporation formed under the laws of the State of Virginia with its

principal office in West Reston, Virginia.

       4.      At all times relevant to this action (January 22, 2018 through the Present,

hereinafter the “relevant period”), MPCA operated continuously in the State of Maryland and

nearby states and had at least one dairy/plant located in Maryland, producing milk and other

dairy related products.

       5.      Plaintiff worked for MPCA in a dairy/plant located in Landover, Maryland.

       6.      At all times relevant to this action, MPCA had gross sales and/or revenue

exceeding $500,000.00 and otherwise qualified as an enterprise engaged in interstate commerce

within the meaning of the FLSA.

       7.      At all times relevant to this action, MPCA was Plaintiff’s employer within the

meaning of the FLSA, MWHL, and MWPCL.

       8.      This Court has jurisdiction over Defendant pursuant to § 16(b) of the FLSA, 29

U.S.C. §216(b), and 28 U.S.C. § 1337 relating to “any civil action or proceeding arising under

any Act of Congress regulating commerce.” Subject matter jurisdiction is invoked under 28


                                                     2
            Case 8:21-cv-00197-PJM Document 1 Filed 01/22/21 Page 3 of 7




U.S.C. § 1331. This Court has supplemental jurisdiction over Plaintiff’s state law claims under

28 U.S.C. § 1367. Venue is proper pursuant to 28 U.S.C. § 1391.

                                             FACTS

       9.      Plaintiff is currently employed by Defendant and has been employed by

Defendant since Defendant purchased the milk plant where Plaintiff worked at on or about

March 2006.

       10.     During the relevant period, Plaintiff was employed by Defendant in the State of

Maryland as a “production supervisor”.

       11.     At no time during Plaintiff’s period of employment did Plaintiff perform work

duties making Plaintiff exempt from the time-and-one-half overtime compensation requirement

of the FLSA or Maryland law.

       12.     While Plaintiff’s hours varied week to week over the relevant period, Plaintiff

customarily works in excess of fifty (50) hours a week.

       13.     At all times throughout the course of employment, Defendant had knowledge that

Plaintiff typically works and worked in excess of fifty (50) hours per week on average or

suffered or permitted the Plaintiff to work in excess of fifty (50) hours per week on average.

       14.     On information and belief, Defendant kept records of the hours each Plaintiff

worked.

       15.     At all times, Defendant has only paid wages Plaintiff for forty (40) hours a week

(or for the equivalent of eight-six and 67/100 (86.67) hours bimonthly) regardless of the amount

of compensable time Plaintiff worked or works each pay period.




                                                    3
           Case 8:21-cv-00197-PJM Document 1 Filed 01/22/21 Page 4 of 7




       16.      Defendant paid no wages to Plaintiff for compensable work performed for

Defendant’s benefit in excess of forty (40) hours per week.

       17.      Defendant failed to compensate Plaintiff at the rate of one-and-one half (1½)

times his regular rate of pay for hours worked each week in excess of forty (40) as required by

the FLSA and Maryland law.

       18.      At all times, Defendant has had actual knowledge of the FLSA and Maryland

time-and-one-half overtime compensation requirement for employees working overtime in

excess of forty (40) hours per week.

       19.      On information and belief, Defendant has had actual knowledge that Plaintiff was

owed and should have been paid at the time-and-one-half overtime compensation rate for

overtime Plaintiff worked and works in excess of forty (40) hours per week.

       20.      On information and belief, Defendant has and had actual knowledge that its

failure to pay Plaintiff at the time-and-one-half overtime compensation rate for overtime Plaintiff

worked and works in excess of forty (40) hours per week was and is in direct violation of the

FLSA and Maryland law.

       21.      On information and belief, Defendant knowingly, willfully, and/or with reckless

disregard carried out its illegal pattern or practice of failing to pay Plaintiff proper overtime

compensation as required by the FLSA and Maryland law.

                                          CAUSES OF ACTION

                                              COUNT I
                     (Violation of Federal Fair Labor Standards Act - Overtime)

       22.      Plaintiff realleges and reasserts each allegation set forth above, as if each were set

forth herein.

                                                      4
          Case 8:21-cv-00197-PJM Document 1 Filed 01/22/21 Page 5 of 7




       23.     Section 207(a)(1) of the FLSA provides that “no employer shall employ any of

his employees . . . for a workweek longer than forty (40) hours unless such employee receives

compensation for his employment in excess of the hours above specified at a rate not less than

one-and-one-half (1½) times the regular rate at which he is employed.”

       24.     Plaintiff was an “employee” covered by the FLSA, 29 U.S.C. § 207(a)(1), and

Defendant was their “employers” under FLSA, 29 U.S.C. § 207(a)(2).

       25.     As an employer of Plaintiff, Defendant was obligated to compensate the Plaintiff

at the overtime rate of one-and-one-half (1½) times his regular rate for all overtime worked per

week in excess of forty (40) hours.

       26.     As set forth above, while in Defendant’s employ, Plaintiff customarily worked ten

(10) or more overtime hours in excess of forty (40) hours per week.

       27.     As set forth above, Defendant failed and refused to compensate Plaintiff at the

FLSA required overtime rate equal to one-and-one-half (1½) times Plaintiff’s regularly hourly

rate for overtime worked over forty (40) hours each week.

       28.     Defendant’s failure and refusal to pay Plaintiff as required by the FLSA was

willful and intentional and was not in good faith.

       WHEREFORE, Defendant is liable to Plaintiff under Count I for all unpaid overtime

wages in such amounts as are proven at trial, plus an equal amount in liquidated damages,

interest (both pre- and post- judgment), reasonable attorneys’ fees, the costs of this action, and

any other and further relief this Court deems appropriate.

                                          COUNT II
                         (Violation of Maryland Wage and Hour Law)



                                                     5
          Case 8:21-cv-00197-PJM Document 1 Filed 01/22/21 Page 6 of 7




       29.      Plaintiff realleges and reasserts each allegation set forth above, as if each were set

forth herein.

       30.      Plaintiff was an “employee” and Defendant was Plaintiff’s “employer” within the

meaning of MWHL.

       31.      As Plaintiff’s “employer,” Defendant was obligated to pay Plaintiff at the rate of

one-and-one-half (1½) times Plaintiff’s regular rate of pay for hours worked each week in excess

of forty (40) as required by the MWHL.

       32.      While in Defendant’s employ, Plaintiff worked many overtime hours in the State

of Maryland but was not properly compensated by Defendant for those overtime hours worked.

       33.      Overtime pay is due and owing to Plaintiff under the MWHL.

       34.      Defendant’s failure to pay Plaintiff for overtime hours worked as required by the

MWHL was willful and intentional and was not in good faith.

       WHEREFORE, Defendant is liable to Plaintiff under Count II for unpaid overtime wages

in such amounts as are proven at trial, plus an equal amount in liquidated damages, interest (both

pre- and post-judgment), reasonable attorneys’ fees, the costs of this action, and any other and

further relief this Court deems appropriate.

                                         COUNT III
             (Violation of the Maryland Wage Payment and Wage Collection Law)

       35.      Plaintiff realleges and reasserts each allegation set forth above, as if each were set

forth herein.

       36.      Plaintiff was an “employee” and Defendant was Plaintiff’s “employer” within the

meaning of the MWPCL.



                                                      6
          Case 8:21-cv-00197-PJM Document 1 Filed 01/22/21 Page 7 of 7




       37.     Under MWPCL, Defendant, as Plaintiff’s employer, was obligated to pay Plaintiff

all wages earned and due for work that Plaintiff performed in the State of Maryland.

       38.     As set forth above, while in Defendant’s employ, Plaintiff worked many hours in

the State of Maryland for which Defendant failed to fully and/or properly compensate Plaintiff.

       39.     Defendant’s failure to timely and fully pay Plaintiff all wages due for work

performed in the State of Maryland was willful and intentional, was not the result of any bona

fide dispute between Plaintiff and the Defendant, and was not in good faith.

       WHEREFORE, Defendant is liable to Plaintiff for all unpaid wages in such amounts to

be proven at trial plus two (2x) times the amount of unpaid and/or improperly deducted wages as

additional damages (for a total of treble damages) plus interest (both pre- and post-judgment),

attorneys’ fees, costs, and any other further relief this Court deems appropriate.

                                                      Respectfully submitted,

                                                      __/s/ Gregg C. Greenberg_______
                                                      Gregg C. Greenberg, Esq. Bar No. 17291
                                                      __ /s/ James E. Miller
                                                      James E. Miller, Esq., Bar No. 21519
                                                      Zipin, Amster & Greenberg, LLC
                                                      8757 Georgia Ave., Suite 400
                                                      Silver Spring, MD 20910
                                                      Telephone: (301) 587-9373
                                                      Fax: (240) 839 – 9142
                                                      Email: ggreenberg@zagfirm.com
                                                              jmiller@zagfirm.com

                                                      Counsel for Plaintiff




                                                     7
